      Case: 1:20-cv-05167 Document #: 1 Filed: 09/02/20 Page 1 of 5 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION



 IGNATIUS GOETZ,

                       Plaintiff,
                                                      Case No. 1:20-cv-05167
        v.
                                                      (Cook County No. 2020L007879)
 DALE HILLER,

                       Defendant



                                      NOTICE OF REMOVAL
Pursuant to 28 U.S.C. §§ 1441, 1446, and 1332, Defendant Dale Hiller hereby gives notice

of removal of the above-captioned action from the Circuit Court of Cook County, Illinois,

County Department, Law Division, to the United States District Court for the Northern

District of Illinois, Eastern Division.

In support of Defendant’s Notice of Removal, Defendant states as follows:


                                    PROCEDURAL HISTORY


1. On July 27, 2020 Plaintiff Ignatius Goetz commenced this action in the Circuit Court of

   Cook County, Illinois, County Department, Law Division under the caption Ignatius

   Goetz v. Dale Hiller, Case No. 2020L007879.

2. On August 4, 2020, Defendant Hiller was served with the complaint by the El Paso

   County, Colorado Sheriff’s Civil Unit. A true and correct copy of the Complaint and

   summons, as served on Defendant Hiller, is attached as Exhibit A. A true and correct

   copy of the proof of service upon Defendant Hiller is attached as Exhibit B.

                                             1
      Case: 1:20-cv-05167 Document #: 1 Filed: 09/02/20 Page 2 of 5 PageID #:2




                                              PARTIES

3. Plaintiff Ignatius Goetz is a citizen of Illinois, residing and employed in Cook County.

4. Defendant Dale Hiller is a citizen of Colorado, residing in Colorado Springs, Colorado,

   and has never been a resident or citizen of Illinois.

                            BASIS FOR REMOVAL JURISDICTION

5. A defendant may remove “any civil action brought in a State court of which the district

   courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a).

6. This Court has original jurisdiction over these proceedings under 28 U.S.C. § 1332(a)(1)

   because Plaintiff and Defendant Hiller are citizens of different states and the amount in

   controversy exceeds $75,000.

7. Where, as in Illinois, plaintiffs are prohibited from pleading a specific ad damnum and

   must instead plead only a jurisdictional amount, courts look to other evidence of the

   amount in controversy, including admissions from the plaintiff. Roman v. Grafton Transit,

   948 F. Supp. 736, 738–39 (N.D. Ill. 1996). If a plaintiff wishes to defeat federal

   jurisdiction, they may file a binding stipulation or affidavit limiting their recovery to no

   more than $75,000 prior to removal. Walton v. Bayer Corp., 643 F.3d 994, 998 (7th Cir.

   2011).

8. On August 6, 2020, counsel for Defendant Hiller asked Plaintiff’s counsel via email

   whether he would be willing to file a binding stipulation limiting any recovery to no

   more than $75,000, exclusive of costs and interest. Plaintiff’s counsel replied the same

   day, confirming that Plaintiff will seek more than $75,000 in damages. A true and

   correct copy of this correspondence is attached as Exhibit C.


                                               2
      Case: 1:20-cv-05167 Document #: 1 Filed: 09/02/20 Page 3 of 5 PageID #:3




9. Accordingly, the amount in controversy requirement of 28 U.S.C. § 1332(a) has been

   met.

       REMOVAL TO THE NORTHERN DISTRICT OF ILLINOIS IS PROPER


10. This Court is a proper venue for this action because the Eastern Division of the United

   States District Court for the Northern District of Illinois embraces Cook County, where

   the State court action was pending. See 28 U.S.C. § 1441(a).


                               TIMELINESS OF REMOVAL


11. Defendant Hiller was served with the complaint in this action on August 4, 2020 and

   learned that the amount in controversy exceeds $75,000 on August 6, 2020.

12. This Notice of Removal has been filed within 30 days of learning that the amount in

   controversy requirement was met, and therefore is timely pursuant to 28 U.S.C. §

   1446(b).

                     NOTICE TO STATE COURT AND PLAINTIFF


13. This Notice of Removal will be filed with the Clerk of the Circuit Court of Cook

   County, Illinois, County Department, Law Division, and promptly served upon

   Plaintiff’s counsel.

For the foregoing reasons, the case now pending in the Circuit Court of Cook County,

Illinois, County Department, Law Division, Case No. 2020L007879, is hereby removed to

the United States District Court for the Northern District of Illinois.

 Dated: September 2, 2020                                       Respectfully Submitted,

                                                                By: /s/ Ari Z. Cohn_____


                                               3
Case: 1:20-cv-05167 Document #: 1 Filed: 09/02/20 Page 4 of 5 PageID #:4




                                                 Ari Z. Cohn (#6303077)
                                                 5315 N. Clark St., Suite 152
                                                 Chicago, Illinois 60640
                                                 Telephone: (312) 262 – 2090
                                                 Email: attorney@aricohn.com

                                                 Attorney for Dale Hiller




                                   4
      Case: 1:20-cv-05167 Document #: 1 Filed: 09/02/20 Page 5 of 5 PageID #:5




                                 CERTIFICATE OF SERVICE


I, Ari Z. Cohn, hereby certify that on September 2, 2020, I electronically filed the foregoing

Notice of Removal using the CM/ECF system, which will send notification of such filings

to all attorneys of record, and further caused a true and caused a true and correct copy to be

served upon the below-identified counsel via email, at the following address:

Joseph Miroballi, Esq.
MDR LAW LLC
180 N. LaSalle St., Suite 3650
Chicago, Illinois 60601
Telephone: (312) 229-5555
Email: joe@mdr-law.com

Counsel for Plaintiff




 Dated: September 2, 2020                                      Respectfully Submitted,

                                                               By: /s/ Ari Z. Cohn_____

                                                               Ari Z. Cohn (#6303077)
                                                               5315 N. Clark St., Suite 152
                                                               Chicago, Illinois 60640
                                                               Telephone: (312) 262 – 2090
                                                               Email: attorney@aricohn.com

                                                               Attorney for Dale Hiller




                                              5
